Citation Nr: 0723273	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2005.  This matter was previously before the Board and 
was remanded in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that on several occasions, the veteran 
has reported receiving Social Security Administration (SSA) 
disability benefits since approximately 1999.  Unfortunately, 
the records associated with any SSA application filed by the 
veteran have not been associated with his claims file.  In 
March 2006, the Board remanded this matter to obtain these 
records in accordance with the VCAA and VA's duty to assist.  
See Generally 38 C.F.R. § 3.159(c)(4).  The March 2006 Board 
remand instructed the RO to contact the SSA and obtain a copy 
of any existing decision that pertains to the veteran's claim 
of entitlement to SSA disability benefits as well as the 
medical records relied upon in that decision.  Unfortunately, 
the record does not reflect that the RO properly followed 
these remand instructions.  

Although the record reflects that the RO did request the 
records from SSA, for reasons that are unclear, the request 
appears to limit the inquiry to records for disability 
determinations made on or before 1982.  The SSA responded to 
the request by noting that the veteran began receiving SSA 
benefits in 1999 but that there was nothing prior to 1982.  
The RO did not then request from SSA the records from the 
1999 determination, but instead the RO treated the SSA reply 
as an indication from SSA that the veteran's records were not 
available.  This is simply not accurate.  The SSA has clearly 
indicated that records exist from an application that 
resulted in the benefits which the veteran began to receive 
in 1999 and the previous remand instructions clearly 
instructed the RO to obtain SSA records from any application 
made by the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a Remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the Remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  As such, remand is required to obtain the 
veteran's SSA records in relation to his application for 
disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The RO should then review the 
expanded record and readjudicate the 
claim for entitlement to service 
connection for PTSD.  If the claim is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



